[Cite as In re C.L., 2021-Ohio-3782.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 IN RE:                                            :

         C.L.                                      :      CASE NO. CA2021-03-021

                                                   :              OPINION
                                                                  10/25/2021
                                                   :

                                                   :

                                                   :




             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 20-N000488


David P. Fornshell, Warren County Prosecuting Attorney, and Kirsten A. Brandt, Assistant
Prosecuting Attorney, for appellee.

Ostrowski Law Firm Co., L.P.A., and Andrea G. Ostrowski, for appellant.



        HENDRICKSON, J.

        {¶1}     Appellant, C.L., appeals a decision of the Warren County Court of Common

Pleas, Juvenile Division, adjudicating him delinquent for illegal use of a minor in nudity-

oriented material or performance. For the reasons detailed below, we affirm.

        {¶2}     In the summer of 2020, 13-year-old E.R. and 14-year-old M.B. were best

friends. They cheered together and were in the same grade at school. At the beginning of
                                                                  Warren CA2021-03-021

their eighth-grade year, E.R. learned that a nude photograph of her was circulating through

the school. At her request, E.R. had another friend send her a copy of the circulating

photograph, which showed her changing her clothes in her bedroom before the start of

school. E.R. believed that M.B. had taken the picture because M.B.'s leg and blanket were

also visible in the photograph. E.R. stated that she had not given M.B. permission to take

the photograph or share it and was unaware that M.B. had even taken the photograph.

       {¶3}   E.R. became further convinced of M.B.'s involvement when she learned of

text messages sent through Snapchat between M.B. and C.L. In the messages, M.B. asked

C.L. if he had sent the photograph to anyone else. C.L. responded that he "didn't show

many people," and then added "only football players." M.B. replied, "we are all getting in

trouble now probably."

       {¶4}   When E.R. returned home, she was very upset and told her mother that M.B.

"had sent out a picture of her to some boys." She then described the photograph to her

mother. Later that night, E.R.'s mother saw the Snapchat conversation between M.B. and

C.L. and decided to call the police.

       {¶5}   Deputy Kenneth Coleman responded to E.R.'s home. E.R. had already gone

to bed so Deputy Coleman only spoke to her mother. The following day, E.R. and her

mother went to the police station where they spoke with Deputy Coleman. During that

meeting, E.R.'s mother provided written consent to search E.R.'s phone.

       {¶6}   Based upon the information provided, Deputy Coleman proceeded to M.B.'s

residence where he spoke with M.B, obtained a statement from her, and collected her

phone pursuant to a written consent to search.

       {¶7}   Deputy Coleman then went to C.L.'s residence. Deputy Coleman advised

C.L.'s father that he had received information that C.L. had received a nude photograph of

a minor and then sent the photograph to several others. He also conveyed the substance

                                           -2-
                                                                     Warren CA2021-03-021

of the Snapchat conversation between M.B. and C.L. Deputy Coleman also informed C.L.'s

father that it was a criminal offense because the photograph was of a minor. Upon speaking

to C.L., Deputy Coleman confirmed that M.B. had sent him the naked photograph of E.R.

and that he, in turn, had shared it with another boy.

         {¶8}   On October 14, 2020, C.L. was charged by complaint in the juvenile court for

illegal use of a minor in nudity-oriented material or performance in violation of R.C.

2907.323(A)(3), a fifth-degree felony if committed by an adult. C.L. subsequently moved to

suppress evidence, which the juvenile court denied.          The juvenile court then heard

testimony concerning the charged offense.

         {¶9}   After considering the testimony and exhibits presented at trial, the juvenile

court found that the state had proven the elements of the offense beyond a reasonable

doubt and adjudicated C.L. as delinquent. C.L. now appeals, raising three assignments of

error for review. For ease of discussion, we will address C.L.'s assignments of error out of

order.

         {¶10} Assignment of Error No. 3:

         {¶11} THE TRIAL COURT ERRED WHEN IT OVERRULED THE MOTION TO

SUPPRESS WHEN THE DEFENDANT AND HIS PARENT DID NOT KNOW HE WAS THE

SUBJECT OF THE INVESTIGATION.

         {¶12} In his third assignment of error, C.L. alleges the juvenile court erred by

denying his motion to suppress because he and his father were unaware that C.L. was the

subject of the investigation. We overrule C.L.'s argument.

         {¶13} Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact. State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-Ohio-

4769, ¶ 15. When considering a motion to suppress, the trial court, as the trier of fact, is in

the best position to weigh the evidence in order to resolve factual questions and evaluate

                                             -3-
                                                                       Warren CA2021-03-021

witness credibility. State v. Vaughn, 12th Dist. Fayette No. CA2014-05-012, 2015-Ohio-

828, ¶ 8. In turn, this court is bound to accept the trial court's findings of fact if they are

supported by competent, credible evidence. State v. Dugan, 12th Dist. Butler No. CA2012-

04-081, 2013-Ohio-447, ¶ 10. "Accepting these facts as true, the appellate court must then

independently determine, without deference to the conclusion of the trial court, whether the

facts satisfy the applicable legal standard." State v. Runyon, 12th Dist. Clermont No.

CA2010-05-032, 2011-Ohio-263, ¶ 12.

       {¶14} In order to determine whether a confession given by a juvenile is voluntary,

"the court should consider the totality of the circumstances, including the age, mentality and

prior criminal experience of the accused; the length, intensity, and frequency of

interrogation; and the existence of physical deprivation or inducement." In re Howard, 119

Ohio App.3d 33, 41-42 (12th Dist.1997), citing In re Watson, 47 Ohio St. 3d 86 (1989),

paragraph one of the syllabus. A juvenile's confession is not rendered involuntary where

the juvenile does not have either a parent or an attorney present. Id.

       {¶15} C.L. does not allege that he was subjected to physical abuse, threats, or any

other improper coercive treatment. Rather, he claims that the statements he made to

Deputy Coleman were involuntary based on his claim that Deputy Coleman "did not tell the

[C.L.'s father] or the child that the child was the focus of an investigation."

       {¶16} We find C.L.'s argument to be without merit. In this case, Deputy Coleman

first contacted C.L.'s father and stepmother.         This entire incident, including Deputy

Coleman's subsequent conversation with C.L., was captured on audio recording. The

recording indicates that Deputy Coleman advised C.L.'s father that he had information that

C.L. received a photograph of a nude minor and sent the photograph to another person.

He also discussed the Snapchat conversation between C.L. and M.B. in which C.L. admitted

to sending the photograph to a few people and M.B. indicated that they were going to get

                                              -4-
                                                                    Warren CA2021-03-021

in trouble. Deputy Coleman then stated that he wanted to speak with C.L. to see if he

received and sent the photograph and warned that this was a criminal offense because it

involved a minor.

       {¶17} Contrary to the arguments C.L. raised during the suppression hearing or in

this appeal, Deputy Coleman did not improperly imply or suggest that he was only

investigating M.B. In fact, the record reflects that Deputy Coleman specifically warned of

potential criminal implications. The conversation occurred in the entryway and dining room

in C.L.'s home and lasted approximately 20 minutes. Because C.L. was not in custody,

Deputy Coleman did not provide Miranda warning. See State v. Biros, 78 Ohio St.3d 426,

440 (1997) ("Only custodial interrogation triggers the need for Miranda warnings").

       {¶18} Upon our review, we find the record supports the decision that, based upon

the totality of the circumstances, C.L.'s decision to speak with Deputy Coleman was

voluntary, knowing, and intelligent. The trial court did not err by denying C.L.'s motion to

suppress. C.L.'s third assignment of error is overruled.

       {¶19} Assignment of Error No. 1:

       {¶20} THE EVIDENCE WAS INSUFFICIENT TO SUPPORT APPELLANT'S

CONVICTIONS, AND THE VERDICT WAS CONTRARY TO THE MANIFEST WEIGHT OF

THE EVIDENCE.

       {¶21} In his first assignment of error, C.L. argues the juvenile court's decision

adjudicating him delinquent for illegal use of a minor in nudity-oriented material or

performance was based on insufficient evidence and was against the manifest weight of

the evidence. We find C.L.'s argument is without merit.

       {¶22} The standards of review applied in determining whether a juvenile court's

finding of delinquency is supported by insufficient evidence or is against the manifest weight

of the evidence are the same standards applied in adult criminal convictions. In re D.L.B.,

                                            -5-
                                                                      Warren CA2021-03-021

12th Dist. Fayette No. CA2011-09-019, 2012-Ohio-3045, ¶ 29.

       {¶23} When reviewing the sufficiency of the evidence supporting a criminal

conviction, an appellate court examines the entire record to determine whether the

evidence, if believed, would convince the average mind of the defendant's guilt. State v.

Kinsworthy, 12th Dist. Warren No. CA2013-06-053, 2014-Ohio-1584, ¶ 52. The relevant

inquiry is "whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt." State v. Jenks, 61 Ohio St.3d 259, paragraph two of the syllabus.

       {¶24} A manifest weight challenge scrutinizes the proclivity of the greater amount of

credible evidence, offered at a trial, to support one side of the issue over another. State v.

Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶ 14. In assessing whether

a conviction is against the manifest weight of the evidence, a reviewing court examines the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of the witnesses, and determines whether, in resolving conflicts in the evidence, the trier of

fact clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered. State v. Morgan, 12th Dist. Butler Nos. CA2013-

08-146 and CA2013-08-147, 2014-Ohio-2472, ¶ 34.

       {¶25} Because a finding that a conviction is supported by the manifest weight of the

evidence also necessarily includes a finding that it is supported by sufficient evidence, the

determination that a juvenile court's delinquency finding is supported by the manifest weight

of the evidence will also be dispositive of an appellant's sufficiency claim. In re K.F., 12th

Dist. Butler No. CA2009-08-209, 2010-Ohio-734, ¶ 11.

       {¶26} Pursuant to R.C. 2907.323(A)(3), "[n]o person shall * * * [p]ossess or view any

material or performance that shows a minor or impaired person who is not the person's child

or ward in a state of nudity * * *." As relevant here, nudity is defined as "the showing,

                                             -6-
                                                                     Warren CA2021-03-021

representation, or depiction of human male or female genitals, pubic area, or buttocks with

less than a full, opaque covering, or of a female breast with less than a full, opaque covering

of any portion thereof below the top of the nipple * * *." R.C. 2907.01(H).

       {¶27} The Ohio Supreme Court interpreted R.C. 2907.323 to prohibit "the

possession or viewing of material or performance of a minor who is in the state of nudity,

where such nudity constitutes a lewd exhibition or involves a graphic focus on the genitals

* * *." State v. Young, 37 Ohio St.3d 249, 252, (1988). The United States Supreme Court

upheld the constitutionality of R.C. 2907.323 and approved of the Ohio Supreme Court's

construction of the statute specific to the lewdness required to constitute a violation. See

Osborne v. Ohio, 495 U.S. 103, 114, 110 S.Ct. 1691 (1990) (holding that the statute was

not overbroad because "by limiting the statute's operation in this manner, the Ohio Supreme

Court avoided penalizing persons for viewing or possessing innocuous photographs of

naked children").

       {¶28} C.L. asserts that the photograph does not involve lewd exhibition or a graphic

focus on genitals and therefore does not satisfy the definition of "nudity" as prohibited in

R.C. 2907.323. Though E.R. is clearly naked in the photograph, C.L. emphasizes other

facts, such as visible items in the background and the fact that the photograph is not

zoomed on her breasts or genital area. Rather, the photograph depicts E.R.'s entire body

against a background depicting E.R.'s room. In so doing, C.L. relies on a decision from the

Second District. State v. Kerrigan, 2d Dist. Greene No. 2005-CA-114, 2006-Ohio-4279.

       {¶29} In Kerrigan, the Second District analyzed the items seized from the defendant

in terms of their lewdness. Id. ¶ 28-30. The materials consisted of videos documenting

various European movements, similar to nudism, in which men and boys of various ages

trained in a gymnasium, were instructed in boxing technique, swam in a pool, took a

communal shower, and participated in a nudist family's everyday life. Id. at ¶ 23-51. The

                                             -7-
                                                                                  Warren CA2021-03-021

court then concluded that the videos in question were not lewd because they did not focus

on the genitals of the naked children, were not provocative, nor included suggestive poses

or editing. Id. at ¶ 70.

        {¶30} Following review, we find the trial court did not err by adjudicating C.L. a

delinquent child for violation of R.C. 2907.323.                 The testimony established that C.L.

possessed and shared a photograph of E.R., a 13-year-old minor, while she was in a state

of nudity. Though the photograph is not zoomed in on E.R.'s genitalia, the photograph

depicts E.R.'s entire body with naked breasts and exposed genital area. See, e.g., State v.

Woods, 9th Dist. Summit No. 22267, 2005-Ohio-2681, ¶ 18 (photograph depicted a topless

minor female with visible pubic hair); State v. Aguirre, 11th Dist. Portage No. 2010-P-0057,

2012-Ohio-644, ¶ 57 (minor male who was naked except for a football helmet and socks).

We are not persuaded by C.L.'s argument that the photograph was not lewd. We likewise

find Kerrigan to be distinguishable on the facts. Given the trial testimony, a rational trier of

fact could have found that the photograph of a naked 13-year-old E.R., met the essential

elements of illegal use of a minor in nudity-oriented material or performance beyond a

reasonable doubt.

        {¶31} C.L. separately argues that his conviction cannot be sustained because the

state failed to establish when the photograph was taken or when he received it. However,

R.C. 2907.323 prohibits the possession of nudity-oriented material; the state was not

required to prove when, precisely, the photograph was taken or when C.L. received it. In

this case, the state alleged that C.L. had possession of the photograph at some time

between August 16, 2020, and September 15, 2020.1 The record clearly reflects that C.L.




1. We recognize that the complaint also lists August 19, 2020, as the date the offense was committed;
however, we find that reference immaterial as it also falls within the time period the state alleged the offense
occurred.

                                                     -8-
                                                                    Warren CA2021-03-021

had possession of the photograph at least by September 15, 2020, the day E.R. learned

that the nude photograph was circulating throughout the school. C.L. also told Deputy

Coleman in his September 16, 2020, interview that he received the photograph on "Sunday

or Monday," which would have been September 13 or September 14, 2020, which falls

within the time period in the complaint. Accordingly, we find the juvenile court did not err

by adjudicating C.L. as delinquent for illegal use of a minor in nudity-oriented material or

performance. C.L.'s adjudication is not based on insufficient evidence and is not against

the manifest weight of the evidence. C.L.'s first assignment of error is overruled.

       {¶32} Assignment of Error No. 2:

       {¶33} THE TRIAL COURT ERRED WHEN IT ALLOWED THE COMPLAINT TO BE

AMENDED DURING THE ADJUDICATORY HEARING.

       {¶34} C.L.'s second assignment of error alleges the juvenile court erred when it

allowed the state to amend the complaint. C.L.'s argument is without merit.

       {¶35} A trial court's decision to amend a juvenile delinquency complaint will not be

reversed absent an abuse of discretion. In re K.L.R., 12th Dist. Warren No. CA2015-03-

030, 2015-Ohio-4453, ¶ 11. An abuse of discretion connotes more than an error of law or

judgment; it implies that the court's attitude is unreasonable, arbitrary or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶36} Juv.R. 22(B) provides in relevant part:

              Any pleading may be amended at any time prior to the
              adjudicatory hearing.        After the commencement of the
              adjudicatory hearing, a pleading may be amended upon
              agreement of the parties or, if the interests of justice require,
              upon order of the court. A complaint charging an act of
              delinquency may not be amended unless agreed by the parties,
              if the proposed amendment would change the name or identity
              of the specific violation of law so that it would be considered a
              change of the crime charged if committed by an adult.

       {¶37} In the present case, the original complaint filed against C.L. stated:

                                            -9-
                                                                   Warren CA2021-03-021

             On or about August 16, 2020, * * * [M.B.] was a guest at [E.R.'s]
             home * * *. While at the residence, [E.R.] and [M.B.] were in the
             same room as [E.R.] changed her clothes. While [E.R.] was
             nude, [M.B.] took a photo of her and shared the photo with a
             juvenile male identified as [C.L.]. [C.L.] shared the photo with
             other students at school.

      {¶38} During trial, the state orally amended the date of the complaint to encompass

the date the investigation began. Thus, the amendment specified that the conduct occurred

sometime between the date listed in the complaint through September 15, 2020. The trial

court permitted the amendment, noting that the state was not amending any factual

allegations, merely the date.

      {¶39} Following review, we find the juvenile court did not abuse its discretion in

permitting the amendment. This court has repeatedly held that dates and times in an

indictment are not essential elements of an offense and have upheld amendments to dates

in indictments. State v. Bokeno, 12th Dist. Butler No. CA2011-03-044, 2012-Ohio-4218, ¶

35-36; State v. Collingsworth, 12th Dist. Brown No. 2003-10-012, 2004-Ohio-5902, ¶ 24.

Here, the amendment did not change the name or identity of the violation. C.L. was not

prejudiced by the amendment and would not have altered his defense. C.L. admitted to

possessing and distributing the photograph and the amendment did not alter the charged

conduct. Accordingly, we find the juvenile court did not err by permitting the amendment.

C.L.'s second assignment of error is overruled.

      {¶40} Judgment affirmed


      PIPER, P.J., and BYRNE, J., concur.




                                          - 10 -